Citation Nr: 0418814	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  92-03 798	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for chronic disability 
of the cervical spine. 
 
2.  Entitlement to an increased rating for postoperative 
residuals of lumbosacral strain with disc herniation, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1959.  

This matter originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from rating 
decisions of the VA Regional Office (RO) in Indianapolis, 
Indiana that denied the veteran's claims of service 
connection for a chronic cervical spine disorder and a rating 
in excess of 40 percent for service-connected lumbosacral 
spine disability.  By a decision entered in August 1998, the 
Board upheld the denial of the claims.

The veteran appealed these matters to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
decision, the Court vacated the Board's 1998 decision and the 
case was remanded for readjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board subsequently 
remanded the case to the RO for further development.  

By a decision entered in July 2003, the Board denied the 
claims of service connection for a chronic cervical spine 
disorder and entitlement to an increased rating for 
postoperative lumbosacral spine residuals.  The veteran again 
appealed these matters to the Court.  In October 2003, the VA 
Office of General Counsel and the appellant filed a joint 
motion for remand and to stay proceedings, essentially on the 
basis that the Board failed to adequately address whether the 
duty to notified had been satisfied in accordance with 
38 U.S.C.A. § 5103 (West 2002).  By Order dated in October 
2003, the Court granted the joint motion, vacated the Board's 
June 2003 decision, and remanded the case to the Board for 
further action in accordance with the Order.  

In a June 2004 statement the representative raises the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability.  This issue is referred 
to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The previously referenced joint motion for remand pointed out 
that the Board decision of June 2003 did not sufficiently 
notify the appellant of what specific information was needed 
to substantiate his claims pursuant to 38 U.S.C.A. § 5103(a) 
as amended by the VCAA.  It was also found that the veteran 
was not properly apprised of the allocation of the burden of 
producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide in support of his 
claim, and failed to discuss whether documents referenced in 
the decision actually satisfied the statutory notice 
requirements in accordance with the Court's holding in 
Quartuccio v. Principi, 16 Vets. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant 
and his representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if 
any, information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and his representative of 
which portion of the evidence is to be 
provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on her behalf.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), with emphasis on the 
specific provisions referenced above, 
and any other applicable legal 
precedent.

2.  The RO is requested to forward the 
case to the neurologist who conducted the 
June 2002 examination for an addendum (if 
unavailable, to another VA neurologist).  
Request the examiner to review the 
opinion submitted by C. N. B., M.D., in 
June 2004 in conjunction with the 
evidence of record.  Thereafter, the 
examiner is requested to indicate whether 
any change is warranted in the opinion 
rendered in June 2002.  If no, it is 
requested that the examiner comment on 
Dr. B.'s opinion.

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish an appropriate supplemental 
statement of the case to the veteran and 
his representative.  They should then be 
afforded a reasonable period in which to 
respond before the record is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




